     Case 4:19-cr-00418-SWW Document 39 Filed 10/15/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff(s),          )
                                              )       Case No. 4:19CR00418 SWW
       vs.                                    )
                                              )
BILAL AL-RAYANNI,                             )
a/k/a Bilal Kassim Alawdi                     )
                     Defendant(s)             )

             MOTION TO WITHDRAW AS ATTORNEY OF RECORD

       Comes now, undersigned counsel, Mark F. Hampton, as current retained attorney

for Defendant, Bilal Al-Rayanni a/k/a Bilal Kassim Alawdi (hereinafter Defendant), and

for his motion to withdraw as retained counsel, states and alleges as follows:

       1.      On the 27th day of June, 2019, the Defendant was charged in a one count

Indictment alleging violations of passport laws. 18 U.S.C. § 1542. On July 2, 2019,

counsel met with the brother of the Defendant and sought to retain counsel. At the time

Counsel quoted a reasonable fee and received 1/3 of the fee as an initial retainer. On July

26, 2019, the government superseded its indictment and alleged violations of the

Immigration and Nationality Act (INA), pursuant to 18 U.S.C. § 2339B(a)(1) and (2).

       2.      Since being retained, there has been a conflict develop between the

attorney and his client to the point that counsel can no longer represent him zealously

within the bounds of the law pursuant to Arkansas Model Rules of Professional Conduct.

Counsel seeks this motion to allow him to withdraw as counsel of record.

       3.      In his initial communications with the Defendant’s brother, Counsel

received a small retainer towards representation. Undersigned Counsel would be willing

to return to the brother of the Defendant any unearned portions of the initial retainer fee.


                                              1
     Case 4:19-cr-00418-SWW Document 39 Filed 10/15/19 Page 2 of 2



       3.      Additionally, after consulting with the Defendant, Counsel believes that

Defendant is indigent at this point. He is currently incarcerated, has no outside income

stream, and owns no significant property. Counsel would ask the Court to consider

appointing new counsel, from the CJA panel, based upon the Defendant’s indigency.

       Wherefore Premises Consider, the undersigned Counsel, moves for an order

allowing him to withdraw as attorney of record, and for all other just and proper relief to

which the Court’s deems appropriate.

                                             Respectfully submitted,

                                             Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-6277
                                             (501) 376-6279 fax
                                             Mark@MarkHamptonLaw.com

                              CERTIFICATE OF SERVICE

I hereby certify that on October 15, 2019, I electronically filed the foregoing with the
Clerk of Court using CM/ECF system, which shall send notification of such filing to the
following:

Michael Gordon
P. O. Box 1229
Little Rock, Arkansas 72203

                                             Mark F. Hampton
                                             Arkansas Bar No. 85066
                                             Attorney for Defendant
                                             1122 West Capitol Avenue
                                             Little Rock, Arkansas 72201
                                             (501) 376-0277
                                             (501) 376-6279 fax
                                             Mark@MarkHamptonLaw.com




                                            2
